deaartment of the treasury internal_revenue_service washington d c contact person identification_number telephone number t a x e x e m a t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date uil employer_identification_number legend a b c d dear ------------------ from b facts this is in reply to your request for a ruling concerning the proposed transfer of assets to a a is an organization described in sec_501 and sec_509 of the internal_revenue_code a educates the public about the importance of science and technology to the national defense of the usa specifically a focuses on aerospace education for the military and civilian sectors in the usa the activities that a conducts to implement these purposes include the following educating the public about the contributions of aerospace programs to our nation’s security facilitating the interaction of educational scientific industrial business military and government agencies assembling and spreading information about our nation’s military and civilian aerospace heritage encouraging aerospace education in schools and colleges and receiving gifts and grants and disbursing them for relevant educational_purposes a operates its educational portion of its programs by offering scholarships grants awards and public awareness a also has a public policy and research branch c c publishes studies and technical papers and offers national symposia on a’s area_of_interest periodically a publishes issue briefs and special reports that are widely distributed to congress the media and b’s members contributions fund a’s education programs scholarships and grants a is managed by its board_of trustees and is not a membership_organization b is described in sec_501 of the code as a veteran’s organization b is a large organization with many thousands of members in many chapters around the usa among its activities are promoting efforts to keep the d adequate strong and powerful to educate members of the d and public about the need for proper development of air power and progress in aviation to commemorate the memory of those who died defending the usa and offering group_life_insurance to its members b publishes a monthly magazine and several newsletters b also offers national symposia on topical aerospace and defense issues over the past year a and b have reviewed their structures and interactions based on this review the organizations propose to reorganize as described below -a will continue its educational activities a will expand its educational programs by taking over all educational activities owned and operated by b -a will change its name to b -a will become a membership-based organization and assume the membership of b and b’s field units -b will continue to exist and continue offering insurance to its veteran members -b will transfer its educational programs to a increasing b’s efficient use of its assets by consolidating its current programs with those offered by a -b will strengthen its financial position by focusing on its insurance programs -b will change its name to e b will transfer to a all of its tangible assets eg cash bonds and equities and intangible assets that relate to b’s educational activities a will then carry on the educational activities previously operated by b the organizations anticipate many benefits from the reorganization these include increasing the educational activities of a increasing a’s revenues by increasing its membership base and better serving the usa’s aerospace educational needs a will continue to operate with a board_of trustees board and elected officers there will be an interim period whereby officers and members of the current boards of a and b will both serve on a revised board_of a after this interim period a will become fully responsive to its members as a fully functional membership_organization with membership voting for a’s board ruling the following ruling is requested the transfer of assets by b to a will not adversely impact the tax-exempt status of a under sec_501 of the code law sec_501 of the code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that the term educational includes the instruction of the public on subjects useful to the individual and beneficially to the community analysis the transfer of assets is consistent with the continued tax-exempt status of a under sec_501 of the code as an organization that is organized and operated exclusively for educational_purposes a will receive tangible and intangible assets from b and will use these assets in the conduct of its educational activities a will continue to provide education to the public on the importance of science and technology to the national defense of the usa thus after the transfer a will continue to operate primarily for educational_purposes under sec_1_501_c_3_-1 of the regulations conclusion accordingly we rule that the transfer of assets by b to a will not adversely impact the tax-exempt status of a under sec_501 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice sincerely steven b grodnitzky acting manager exempt_organizations technical group
